11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

In re Donny-Joe Curry,                      * Original Mandamus Proceeding

No. 11-22-00084-CR                          * April 7, 2022

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.

    This court has inspected the record in this cause and concludes that Relator’s
petition for writ of mandamus should be dismissed for want of jurisdiction.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is dismissed.